           Case 1:20-cv-03799-LGS Document 6 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID MILLER,

                            Plaintiff,
                                                                     20 Civ. 3799 (LGS)
                     -against-
                                                                           ORDER
M. BRADY, et al.,

                            Defendants.

LORNA G. SCHOFIELD, United States District Judge:

        WHEREAS, pro se Plaintiff filed this Complaint on May 14, 2020. ECF 1;

        WHEREAS, the Complaint states that Plaintiff resides in New Jersey and alleges that

New Jersey police officers violated his constitutional rights. The Complaint does not state where

Defendants reside;

        WHEREAS, Venue is proper in “(a) a judicial district in which any defendant resides, if

all defendants are residents of the State in which the district is located; (b) a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred . . .; or (c) if

there is no district in which an action may otherwise be brought as provided in this section, any

judicial district in which any defendant is subject to the court’s personal jurisdiction with respect

to such action.” 28 U.S.C. § 1391(b);

        WHEREAS, the Complaint does not provide a clear basis for venue to be proper in the

United States District Court for the Southern District of New York. Instead, the Complaint

suggests that venue is proper in the United States District Court for the District of New Jersey;

        WHEREAS, on May 19, 2020, the Court directed Plaintiff to file, by June 3, 2020, a

letter that is no greater than two pages, double-spaced, explaining why venue is proper in the
          Case 1:20-cv-03799-LGS Document 6 Filed 06/10/20 Page 2 of 2



Southern District of New York. The letter stated that the case will be transferred to the District

of New Jersey if Plaintiff does not file a response. ECF 4;

       WHEREAS, Plaintiff has not filed a response to the May 19, 2020, Order. It is hereby

       ORDERED that, by June 26, 2020, Plaintiff shall file a response consistent with the

direction in the May 19, 2020, Order. This case will be dismissed or transferred to the District of

New Jersey if Plaintiff does not file a response.



Dated: June 10, 2020
       New York, New York
